FRIEND, J., concurs. We did not deal with a possible recovery under the “by” theory in the original opinion because of ambiguous statements of waiver of the theory in the appellant’s brief. Our opinion remains unchanged under an application of the “by” theory. Appellant has called our attention to statements in various articles and dicta in recent cases to the effect that where the theory is “by” an intoxicated person there is no requirement of proximate cause between the intoxication and the injury and that plaintiff need only prove the intoxicated person caused the injury by an affirmative tortious act. See, St. Clair v. Douvas, 21 Ill App2d 444, 452, 158 NE2d 642; Hocker v. O’Klock, 16 Ill App2d 414, 148 NE2d 815; Cope v. Gepford, 326 Ill App 171, 61 NE2d 394; Lousberg, Dram Shop: Injury to Property, 51 Ill BJ 810, 811. To rely upon these naked statements is to beg the issue. There is only one case in Illinois which has ever allowed Dram Shop recovery for personal injuries sustained through an intervening non-intoxicated cause. That case, Klopp v. Benevolent Protective Order of Elks, 309 Ill App 145, 33 NE2d 161, was decided under the “in consequence of” theory. We have been unable to determine to our satisfaction why the legislature eliminated the “in consequence of” cause of action from application to the personal injury case. We would be misusing our authority to reinstate by judicial fiat that which the legislature has perhaps consciously eliminated. The “by” theory, in the face of statements to the effect that “proximate cause” is not required, has never been interpreted to go beyond a “direct affirmative tortious” act. The line has been and remains short of the facts of this case. On rehearing the judgment is affirmed.